United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
SAN DIEGO HEALTHCARE SYSTEM,
San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1386
Issued: February 17, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 15, 2020 appellant filed a timely appeal from a January 27, 2020 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has elapsed
from OWCP’s last merit decision, dated April 4, 2018, to the filing of this appeal, pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On November 25, 2016 appellant, then a 37-year-old physician, filed an occupational
disease claim (Form CA-2) alleging that she developed an “itchy red rash from head-to-toe,” and
experienced shortness of breath, hoarseness, and significant weight loss due to workplace
exposures. She explained that her symptoms started when she moved to a new clinic.3 Appellant
identified January 25, 2016 as the date she first became aware of her condition and March 1, 2016
as the date she first realized that it was related to her federal employment. She further indicated
that the occupational health unit advised that it was likely a reaction to formalin from new building
materials. Appellant did not stop work.
In a January 5, 2017 development letter, OWCP informed appellant that it had received no
evidence in support of her claim. It advised her of the type of factual and medical evidence
necessary to establish her claim and provided a questionnaire for her completion. OWCP also
requested a narrative medical report from appellant’s treating physician, which contained a
detailed description of findings and diagnoses, explaining how appellant’s work exposure caused,
contributed to, or aggravated her medical conditions. In a separate development letter of even
date, it requested that the employing establishment provide additional information, including
comments from a knowledgeable supervisor, regarding her occupational disease claim. OWCP
afforded both parties 30 days to respond.
In a February 3, 2017 response to OWCP’s development questionnaire, appellant
explained that she moved to a new clinic at the end of December 2015 and, within a few weeks,
she began to experience headaches, shortness of breath, a cough, hoarseness, and an itchy red rash
from the neck down. After several tests, the conclusion was made that she was reacting to formalin
used in the new clinic. Appellant also noted that the ventilation system used in her office was not
functioning properly. She indicated that she was informed that a two-week burnout period was
typically used for people moving into a new space as a precaution for formalin and that this did
not occur because it was urgent that she move into the new facility. Appellant was not diagnosed
until seven months after moving into the clinic. She asserted that, in this time, she approached the
employing establishment several times asking it to perform further investigation, but was told that
her symptoms were not caused by the work environment because she was the only employee
experiencing symptoms. Appellant noted that her more severe symptoms had since resolved for
the most part, but she still experienced worsening asthma and irritated skin.
By decision dated February 7, 2017, OWCP denied appellant’s occupational disease claim,
finding that she had not submitted medical evidence signed by a qualifying physician containing

2

Docket No. 19-0254 (issued May 9, 2019).

3

Appellant reported that she was working at the Chula Vista Outpatient Clinic at the time of her alleged injury.

2

a diagnosis in connection with her claimed injury. It concluded, therefore, that the requirements
had not been met to establish an injury as defined under FECA.
On February 5, 2018 appellant requested reconsideration of OWCP’s February 7, 2017
decision.
Appellant submitted an e-mail conversation dated from April 7 to May 9, 2016 where she
requested that her work area be tested for air quality and mold. The e-mails noted that the building
had previously experienced mold and problems with its heating, ventilation, and air conditioning
(HVAC) system and, upon inspection, it was found that the HVAC system was working unevenly
some areas and that there was a musty smell in some rooms with water damage. A hygienist
reported elevated carbon dioxide levels and notable dirt debris in particular units.
In a June 8, 2016 medical report, Dr. Juan Fals, Board-certified in occupational medicine,
evaluated appellant for the various symptoms she had been experiencing since she moved in to a
new building at work. He noted that there was a fair amount of new furniture, electronics and
flooring which could well be off-gassing formaldehyde and other allergens. Dr. Fals advised that
appellant continue her treatment and to keep her office and examination room as clean as possible.
By decision dated April 4, 2018, OWCP denied modification of its February 7, 2017
decision.
On June 18, 2018 appellant requested reconsideration of OWCP’s April 4, 2018 decision.
Dr. Fals attached a January 6, 2018 addendum to his June 8, 2016 medical report, in which he
noted that she requested a follow-up note for OWCP in regard to her formaldehyde
exposure/sensitization. Appellant informed him that her symptoms had gradually and markedly
improved over the past 18 months consistent with off-gassing as the materials at the employing
establishment aged.
By decision dated September 10, 2018, OWCP denied appellant’s request for
reconsideration of the merits of her claim.
On November 7, 2018 appellant appealed to the Board. By decision dated May 9, 2019,
the Board affirmed OWCP’s September 10, 2018 decision, finding that it properly denied her
request for reconsideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
On September 3, 2019 appellant requested reconsideration of OWCP’s April 4, 2018
decision. She recounted the development of her claim and asserted that OWCP improperly denied
her claim because the medical evidence from Dr. Fals was sufficient to meet her burden of proof.
Appellant contended while he did not provide a diagnosis, Dr. Fals clearly mentioned
formaldehyde off-gassing as the cause of her symptoms. She further contended that, in response
to an OWCP claims examiner’s request for a diagnosis with an International Classification of
Diseases (ICD) Code, Dr. Fals’ diagnosed formaldehyde exposure/sensitization.4 Appellant

4

The diagnostic code used by Dr. Fals’ was ICD-10 Code T59.2X1A for Formaldehyde Exposure/sensitization.

3

concluded by contending that OWCP erred in not clarifying what information was needed. She
also submitted August 29, 2019 photographs of her formalin rash testing results and her skin.
Appellant also submitted medical reports and laboratory test results dated from February 2
to May 5, 2016 in which she underwent various allergy skin tests and was evaluated for her
symptoms related to her history of asthma, eczema and rhinitis. In a June 16, 2016 e-mail,
Dr. Anna-Maria Butera, Board-certified in family medicine, indicated that all of her laboratory
results returned normal.
OWCP also received e-mails dated from October 20 to 27, 2016 in which appellant
discussed the history of her symptoms over the past eight months due to her exposure at work as
well as the employing establishment’s response to her request for air quality testing.
By decision dated January 27, 2020, OWCP denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
Pursuant to section 8128(a) of FECA, OWCP has the discretion to reopen a case for further
merit review.5 This discretionary authority, however, is subject to certain restrictions. For
instance, a request for reconsideration must be received within one year of the date of OWCP’s
decision for which review is sought.6 The one-year period for requesting reconsideration begins
on the date of the original OWCP decision, but the right to reconsideration within one year also
accompanies any subsequent merit decision on the issues, including any merit decision by the
Board.7 Timeliness is determined by the document receipt date (i.e., the “received date” in
OWCP’s Integrated Federal Employees’ Compensation System (iFECS)).8 The Board has found
that the imposition of the one-year limitation does not constitute an abuse of the discretionary
authority granted to OWCP under section 8128(a) of FECA.9
OWCP may not deny a request for reconsideration solely because it was untimely filed.
When a request for reconsideration is untimely filed, OWCP must nevertheless undertake a limited
review to determine whether the application demonstrates clear evidence of error.10 OWCP’s
regulations and procedures provide that it will reopen a claimant’s case for merit review,

5

5 U.S.C. § 8128(a); L.W., Docket No. 18-1475 (issued February 7, 2019); Y.S., Docket No. 08-0440 (issued
March 16, 2009).
6

20 C.F.R. § 10.607(a).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4a (February 2016).

8

Id. at Chapter 2.1602.4(b) (February 2016).

9

See R.L., Docket No. 18-0496 (issued January 9, 2019).

10

See 20 C.F.R. § 10.607(b); G.G., Docket No. 18-1074 (issued January 7, 2019).

4

notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607(a), if the claimant’s
request for reconsideration demonstrates clear evidence of error on the part of OWCP.11
To demonstrate clear evidence of error, the evidence submitted must not only be of
sufficient probative value to create a conflicting medical opinion or establish a clear procedural
error, but must be of sufficient probative value to shift the weight of the evidence in favor of the
claimant and raise a substantial question as to the correctness of OWCP’s decision.12 The Board
notes that clear evidence of error is intended to represent a difficult standard.13 Evidence that does
not raise a substantial question concerning the correctness of OWCP’s decision is insufficient to
demonstrate clear evidence of error.14 It is not enough merely to establish that the evidence could
be construed so as to produce a contrary conclusion.15 This entails a limited review by OWCP of
the evidence previously of record and whether the new evidence demonstrates clear error on the
part of OWCP.16 In this regard, the Board will limit its focus to a review of how the newly
submitted evidence bears on the prior evidence of record.17 The Board makes an independent
determination as to whether a claimant has demonstrated clear evidence of error on the part of
OWCP.18
ANALYSIS
The Board finds that OWCP properly determined that appellant’s request for
reconsideration was untimely filed and failed to demonstrate clear evidence of error.
A request for reconsideration must be received within one year of the date of OWCP’s
decision for which review is sought.19 As appellant did not request reconsideration until
August 30, 2019, more than one year after the issuance of OWCP’s April 4, 2018 merit decision,
it was untimely filed. Consequently, she must demonstrate clear evidence of error by OWCP in
its April 4, 2018 decision.20
The Board further finds that appellant’s reconsideration request failed to demonstrate clear
evidence of error on the part of OWCP in its last merit decision. OWCP denied her occupational
11

Id. at § 10.607(b); supra note 7 at Chapter 2.1602.5(a) (February 2016).

12

G.G., supra note 10.

13

M.P., Docket No. 19-0200 (issued June 14, 2019); supra note 9.

14

E.B., Docket No. 18-1091 (issued December 28, 2018).

15

J.W., Docket No. 18-0703 (issued November 14, 2018).

16

P.L., Docket No. 18-0813 (issued November 20, 2018).

17

A.F., 59 ECAB 714 (2008); D.G., 59 ECAB 455 (2008).

18

W.R., Docket No. 19-0438 (issued July 5, 2019); C.Y., Docket No. 18-0693 (issued December 7, 2018).

19

20 C.F.R. § 10.607(a).

20

Id. at § 10.607(b); S.M., Docket No. 16-0270 (issued April 26, 2016).

5

disease claim because she failed to submit medical evidence signed by a qualifying physician
containing a diagnosis in connection with her claimed injury. The evidence submitted failed to
raise a substantial question concerning the correctness of OWCP’s April 4, 2018 decision.21
Appellant submitted a January 6, 2018 addendum to a June 8, 2016 medical report where
Dr. Fals included the ICD Code for “formaldehyde exposure/sensitization.” Section 10.303 of
OWCP’s regulations provides that simple exposure to a workplace hazard does not constitute a
work-related injury entitling an employee to medical treatment under FECA unless the employee
has sustained an identifiable injury or medical condition as a result of that exposure.22 This report
only contained a description of the exposure without identifying that it was an employment
exposure and that, an employment-related injury resulted, it is insufficient to demonstrate clear
evidence of error.23 For this reason, Dr. Fals’ January 6, 2018 addendum is insufficient to
demonstrate clear evidence of error.
The remaining medical evidence submitted on reconsideration consisted of medical reports
and laboratory test results dated from February 2 to May 5, 2016, where appellant underwent
multiple allergy skin tests. However, in a subsequent June 16, 2016 e-mail, Dr. Butera indicated
that all of her lab results returned normal. The Board has held that a medical report lacking a firm
diagnosis and a rationalized medical opinion regarding causal relationship is of no probative
value.24 Consequently, this medical evidence is insufficient to demonstrate clear evidence of error.
As noted, the term clear evidence of error is a difficult standard and it is not enough to
show that the evidence could be construed to produce a contrary conclusion.25 None of the
evidence submitted by appellant in connection with her untimely reconsideration request manifests
on its face that OWCP committed an error in denying her occupational disease claim. She has not
submitted evidence of sufficient probative value to raise a substantial question as to the correctness
of OWCP’s decision.26 Accordingly, the Board finds that OWCP properly denied appellant’s
reconsideration request, finding that it was untimely filed and failed to demonstrate clear evidence
of error.
CONCLUSION
The Board finds that OWCP properly determined that appellant’s request for
reconsideration was untimely filed and failed to demonstrate clear evidence of error.

21

See P.T., Docket No. 18-0494 (issued July 9, 2018).

22

20 C.F.R. § 10.303; J.K., Docket No. 18-1508 (issued February 5, 2019).

23

Beverly A. Spencer, 55 ECAB 501 (2004).

24

P.C., Docket No. 18-0167 (issued May 7, 2019).

25

Supra note 14.

26

Supra notes 13 and 14.

6

ORDER
IT IS HEREBY ORDERED THAT the January 27, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 17, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

